Case 1:20-cv-03182-CMA-MEH Document 30 Filed 05/19/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO




  Civil Action No. 20-cv-03182-CMA-MEH


  ARIN VANDERHEYDEN,
              Plaintiff,

        v.

  STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY
              Defendant.


  ______________________________________________________________________

                          ENTRY OF APPEARANCE
  ______________________________________________________________________

        Robert A. Zahradnik-Mitchell, of the law firm Campbell, Wagner, Frazier &

  Dvorchak, LLC, pursuant to D.C.COLO.LAttyR 5, hereby certifies that he is a member in

  good standing of the bar of this court and enters his appearance as counsel on behalf of

  the Defendant.

        Respectfully submitted this 19th day of May, 2021.

                                   By: s/ Robert A. Zahradnik-Mitchell
                                       Rebecca K. Wagner (CO Bar No. 33473)
                                       Emma K. Knight (CO Bar No. 49591)
                                       Robert A. Zahradnik-Mitchell (CO Bar No.
                                       50307)
                                       Campbell, Wagner, Frazier & Dvorchak, LLC
                                       5251 DTC Parkway, Suite 400
                                       Greenwood Village, Colorado 80111
                                       (303) 831-5990
                                       Email: rwagner@cwfd-law.net
                                              eknight@cwfd-law.net
                                               rzahradnik@cwfd-law.net
                                       Attorneys for Defendant
Case 1:20-cv-03182-CMA-MEH Document 30 Filed 05/19/21 USDC Colorado Page 2 of 2




                             CERTIFICATE OF SERVICE

      I hereby certify that on this 19th day of May, 2021, I presented the foregoing
  ENTRY OF APPEARANCE to the following via email:

  Sean Cumberlege, Esq.
  Todd Scardina, Esq.



                                       s/Michelle Kuenzler




                                          2
